


Exhibit 10.2


SUPPLY AGREEMENT


THIS SUPPLY AGREEMENT (this "Agreement") is made as of December 19, 2016, by and
between ECOLOCAP SOLUTIONS, INC., a Nevada corporation ("Ecos"), and Ecos
Bio-Art, LLC, a Delaware limited liability company ("Buyer"). Buyer and Ecos are
sometimes referred to collectively as the "Parties" and individually as a
"Party".


RECITALS


A.            Ecos has developed a biofermentation system, which turns organic
municipal solid waste into a byproduct which can be processed into a high
quality organic fertilizer ("Product").


B.            Buyer desires to purchase the Products from Ecos and market and
resell the Products to its customers.


C.            The parties desire to enter into this Agreement to provide for the
sale of the Products by Ecos to Buyer.


In consideration of the mutual agreements contained herein, and the mutual
benefits to be derived therefrom, the Parties hereby agree as follows:


ARTICLE 1
DEFINITIONS


For purposes of this Agreement, the following capitalized terms shall have the
meanings ascribed to such terms in this Article 1 unless the context otherwise
requires:


"Affiliate" of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
"control" means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, by contract or otherwise.


"Business Day" means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in Chicago, Illinois.


"Equipment Purchase Agreement" means that certain Equipment Purchase Agreement
for the purchase of Products by Lakeshore Recycling Systems, LLC, a Delaware
limited liability company ("LRS") from Buyer.


"Fully Operational" means (i) the Product will remediate fifteen (15) tons of
organic municipal solid waste segregated from non-organics, (ii) the Product's
output is an organic fertilizer that has resale value, (iii) the Product
operates mechanically in accordance with the Specifications, and as described in
the operation manual, a copy of which has been provided to Buyer (the "Operation
Manual") and, (iv) the Technology functions in accordance with the
specifications therefor and as described in the Operation Manual.


"Governmental Authority" means any foreign, provincial, United States federal,
state, county, municipal or other local jurisdiction, political entity, body,
organization, subdivision or branch, legislative or executive agency or
department or other regulatory service, authority or agency.



--------------------------------------------------------------------------------



"Intellectual Property Rights" means all of the following in any jurisdiction
throughout the world (i) patents, patent applications, and patent disclosures,
(ii) trademarks, service marks, trade dress, trade names, brand names, slogans,
and logos (and all translations, transliterations, adaptations, derivations and
combinations of the foregoing), together with all of the goodwill associated
therewith, (iii) copyrights and copyrightable works, (iv) trade secrets,
technology, know how, inventions, improvements, specifications, business and
manufacturing methods and processes, product designs and other blue prints,
formulae, recipes, techniques, technical data and manuals, and research and
development information and all other confidential information, (v)
registrations, applications and renewals for any of the foregoing, as
applicable, and (vi) all other proprietary and intellectual property rights.


"Laws" means all applicable foreign, provincial, United States federal, state,
county, municipal or other local criminal, civil or common laws, statutes,
ordinances, orders, regulations, judgments, decrees and injunctions of any
Governmental Authority.


"Lien" means any mortgage, pledge, lien, encumbrance, charge, or other security
interest of any kind or nature.


"Losses" means all actions, suits, proceedings, hearings, investigations,
charges, complaints, claims, demands, injunctions, judgments, orders, decrees,
rulings, damages, dues, penalties, fines, costs, reasonable amounts paid in
settlement, liabilities, obligations, taxes, liens, losses, expenses, and fees,
including court costs and reasonable attorneys' fees and expenses.


"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a Governmental Authority.


"Specifications" means the specifications attached hereto as Schedule 1, which
includes the schematics for the Product, and a detailed list of the most
critical components required to operate the Product (the "Critical Components"),
as may be amended from time to time by mutual agreement of the Parties.


"Tax" means any and all income taxes and other taxes whatsoever (whether
federal, state, local or foreign), including, without limitation, gross
receipts, profits, sales, use, occupation, value added, ad valorem, transfer,
franchise, withholding, payroll, employment, excise, property, license,
severance, stamp, premium, windfall profits, customs duties, capital stock,
social security (or similar), unemployment, disability, alternative or add-on
minimum and estimated taxes, together with any interest, penalties or additions
to tax imposed with respect thereto.


"Technology" means the technology described on Schedule 2 attached hereto.


ARTICLE 2
SALES


2.1            Order and Supply.


(a)            During the Term, Ecos shall manufacture or cause to be
manufactured and sell to Buyer for resale or lease to LRS and Buyer's customers
(collectively, "Customers"), and Buyer shall purchase and take from Ecos, such
quantities of the Products as Buyer may specify in purchase orders submitted by
Buyer to Ecos from time to time. Ecos (i) shall not, directly or
2


--------------------------------------------------------------------------------

indirectly, sell or market Products or products that are substantially similar
to the Products, or deliver Products or products that are substantially similar
to the Products, to any other Person (other than at the direction of Buyer), and
(ii) shall forward to Buyer all requests Ecos receives for the purchase of the
Products, it being understood that Buyer shall have the sole discretion whether
to fulfill any such purchase orders. Notwithstanding the foregoing, if LRS does
not accept the Initial Product as provided in Section 2.1(b) below, Ecos is
permitted to sell Products and Products substantially similar to the Products
without restriction.


(b)            The Parties acknowledge that the initial Product sold to Buyer
hereunder will be resold to LRS pursuant to the terms of the Equipment Purchase
Agreement (the "Initial Product"). Ecos shall deliver the Initial Product as
directed by Buyer and commence installation of the Initial Product, within
ninety (90) days of the date of this Agreement. The Buyer will have from the
date installation commences to the date that is one hundred ten (110) days after
the date that the Initial Product becomes Fully Operational (the "Rejection
Period") to reject the Product if LRS rejects the Product, by written notice to
Ecos. Failure of the Buyer to reject the Initial Product before the end of the
Rejection Period shall constitute acceptance by Buyer of the Initial Product.


(c)            After the Initial Product, Ecos must deliver and install each
additional Product sold to Buyer hereunder within ninety (90) days of the date
of the purchase order. Title and risk of loss to each Product shall pass to
Buyer after completion of installation of the Product.


2.2            Purchase Price. Ecos shall initially sell Products to Buyer for
Six Hundred Eighty Seven Thousand Three Hundred Seventy-Five and 00/100 Dollars
(US $687,375.00) (the "Purchase Price"), which Purchase Price includes delivery
by Ecos of the Product to Buyer at a location designated by Buyer, and
installation of the Product at such location. The Purchase Price for the Initial
Product includes a bin for depositing the Output and an automatic loading
system. The Purchase Price shall not increase for the first eight Products
purchased by Buyer hereunder. In the event Ecos' documented cost of materials or
labor in the manufacture, delivery and/or installation of the Product increases,
Ecos shall have the option to increase the price of the Products after the sale
of the first eight Products to Buyer, with reasonable prior written notice to
Buyer, together with a reasonably detailed explanation of the price increase
(each, a "Price Increase"). The Parties agree that all direct cost increases
associated with such Price Increases plus five percent (5%) of the overhead
portion of the direct cost increases will be passed to LRS under the Equipment
Purchase Agreement.


2.3            Payment of the Purchase Price. Ecos shall invoice Buyer for the
Initial Product after acceptance of the Initial Product in accordance with
Section 2.1(b) above. Buyer shall pay the invoice by wire transfer of
immediately available funds to an account designated in writing by Seller within
seven (7) Business Days of the date of invoice. Buyer shall pay the Purchase
Price to Ecos for each additional Product as follows: Forty percent (40%) at the
time of
submission of the Purchase Order by Buyer;


(ii)            Forty percent (40%) with the bill of lading for such additional
Product; and


(iii)            Twenty percent (20%) after commissioning and installation of
such additional Product.


Buyer shall pay the amounts set forth above by wire transfer of immediately
available funds to an account designated in writing by Ecos.
3


--------------------------------------------------------------------------------





2.4            Non-Conforming Products and Right to Cure. Any Product delivered
to and/or installed at the location designated by Buyer which fails to conform
to the requirements of this Agreement and the Specifications, or which a
Governmental Authority declares to be unfit or otherwise unsafe for its intended
use or in violation of any Laws, will be considered non-conforming
("Non-Conforming Products"). Products are considered Non-Conforming Products if
damage renders them unsuitable for their intended purpose, unless the damage is
a result of a Customer's failure to use the System in accordance with the
Operation Manual.


2.5            Rights with respect to Non-Conforming Products.


(a)            Buyer will have the right to reject any Non-Conforming Products
within a reasonable period of time after installation, or with respect to
declaration by a Governmental Authority within a reasonable period of time after
such declaration. Buyer will provide Ecos with written notice of its rejection
of any Non-Conforming Products as soon as reasonably practicable after Buyer
discovers the nonconformity. Any notice of rejection will specify the reasons
for such rejection.


(b)            All such rejected Non-Conforming Products must be removed by Ecos
within forty-five (45) days of receipt of notice of such nonconformity at Ecos'
risk and expense, and Ecos will indemnify and hold harmless Buyer, and will
promptly reimburse Buyer for, all commercially reasonable damages, charges,
expenses or commissions incurred, directly or indirectly, in the inspection,
receipt, transportation, care, custody, removal or disposal of the
Non-Conforming Products.


(c)            Buyer, in its sole and absolute discretion, may require Ecos to
repair or replace the rejected Non-Conforming Product as soon as possible, or
cancel the applicable purchase order for the rejected Non-Conforming Product. If
payment has already been made for the rejected Non-Conforming Product for which
the purchase order is cancelled, then Ecos will promptly refund such payment to
Buyer.


2.6            Forecasting. Buyer will provide Ecos with bi-annual forecasting
of its requirements for Products during the Term. Anything to the contrary
herein notwithstanding, the Parties acknowledge and agree that there is no
minimum quantity of Products required to be purchased by Buyer hereunder and
Ecos shall have no claim for damages against Buyer for any failure to purchase
Products hereunder.


2.7            Intellectual Property. To the extent the Products contain,
employ, utilize or otherwise involve any materials, device, software, or any
other matter that may be the subject of or protected by any Intellectual
Property Rights, Ecos hereby provides to Buyer a fully-paid, royalty-free,
perpetual, sublicensable right and license to exercise such Intellectual
Property rights to the fullest extent necessary for Buyer to exercise its rights
or perform its obligations under this Agreement. Nothing in this section shall
alter or affect any rights which Buyer or any other party may have to the
Products or any portion thereof under any applicable legal doctrine of
exhaustion, first sale, or the like.


ARTICLE 3
PRODUCT SPECIFICATIONS


3.1            Manufacturing. During the Term, Ecos will be responsible for
manufacturing, or causing to be manufactured, the Products, and for insuring
sufficient manufacturing capacity and producing necessary volumes.


4


--------------------------------------------------------------------------------

3.2            Quality.


(a)            Ecos warrants that all Products, for a period of two years
immediately following installation (the "Warranty Period"), will: (i) be of good
quality and workmanship and free from defects, latent or patent, in design,
material or workmanship, (ii) conform in all respects to the Specifications,
(iii) be fit for their intended use, (iv) be free of any claim of any third
party; (v) be manufactured in accordance with generally accepted good
manufacturing and quality practices and (vi) be Fully Operational for no less
than 95% of the time during which they are being operated at any location in
accordance with the Operation Manual. These warranties shall not be deemed
waived either by reason of Buyer's acceptance of Products or by payment for them
and shall survive Buyer's resale or lease of the Products.


(b)            During the Warranty Period, Ecos will provide all replacement
parts, including the Critical Components, to Buyer without any charge. During
the Warranty Period, Ecos will at all times maintain a reasonable and continuous
spare parts inventory of Critical Components at each location with a Product. If
Ecos fails at any time to maintain the spare parts inventory as required herein,
Buyer may procure such inventory from another supplier and invoice Ecos for 125%
of the aggregate cost of such inventory to Buyer, which amount shall be
immediately due and payable by Ecos upon receipt of the invoice. In the event
that, during the Warranty Period, a Customer is required to use Critical
Components from the inventory to make repairs that are not subject to the
warranty described in Section 3.2(a) above, Ecos will invoice Buyer for the cost
of the inventory and repairs, if performed by Ecos. Buyer will pay the amount of
the invoice within 15 days of receipt. After the end of the Warranty Period,
Ecos will work with the Buyer to establish a supply chain through which Buyer
can obtain Critical Components and other replacement parts.


(c)            During the first year of the Warranty Period, Ecos will service
the Products and make repairs required without any charge. Ecos will provide all
such services within a reasonable time after receiving a notice from Buyer. If
Ecos fails to so repair, replace or otherwise service the Product within a
reasonable time after notice, Buyer may procure a substitute repair, replacement
or service and invoice Ecos for 125% of the aggregate cost incurred by Buyer to
do so, which amount shall be immediately due and payable by Ecos upon receipt of
the invoice. The remedies set forth in this section are in addition to, and not
in limitation of, any other remedies available to Buyer hereunder, at Law or in
equity.


(d)            At Buyer's option, during the second year of the Warranty Period,
Ecos will service the Systems and make repairs required at a cost and at such
time agreed to by the parties, and shall invoice Buyer for such cost. Buyer
shall pay the amount of the invoice within fifteen (15) days of receipt.


(e)            Notwithstanding the foregoing, Ecos is permitted to invoice Buyer
for the reasonable cost of any repairs made to a Product required as a result of
a Customer's failure to use the Product in accordance with the Operation Manual.


3.3            Insurance. Ecos shall maintain, at its sole cost and expense, a
comprehensive general liability insurance policy, from a carrier reasonably
acceptable to Buyer, with coverage for bodily injury, property damage, products
liability and contractual liability with a combined single limit of at least
$1,000,000 per occurrence. The insurance shall be issued on an occurrence basis.
The insurance may consist of basic coverage plus an umbrella policy as long as
the insurance aggregates $2,000,000 of coverage. The insurance policy shall name
the Buyer and LRS as an additional insured, waive subrogation in favor of LRS
and Buyer and include a provision for 30 days advance notice to Buyer in the


5


--------------------------------------------------------------------------------

event of any changes in or cancellation of coverage. Ecos will furnish Buyer
with a certificate of insurance evidencing such coverage promptly upon its
execution of this Agreement and upon each renewal of such insurance or whenever
sooner requested by Buyer.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES


4.1            Representations and Warranties of Ecos. Ecos represents and
warrants to Buyer, as of the date of this Agreement, as follows:


(a)            Ecos is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada.


(b)            Ecos has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of Ecos, enforceable in accordance with
its terms and conditions, except as may be limited by applicable bankruptcy,
insolvency, moratorium, fraudulent conveyance, reorganization or similar laws in
effect that affect the enforcement of creditors' rights generally, by equitable
limitations on the availability of specific remedies and by principles of
equity.


(c)            Neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, by Ecos (a) will violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any Governmental Authority, or
court to which Ecos is subject or any provision of the certificate of formation
or limited liability company agreement of Ecos or (b) will (or would, with the
giving of notice or lapse of time) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice or
consent under any material agreement, contract, lease, license, instrument or
other arrangement to which Ecos is a party or by which it is bound or to which
any of its assets is subject, or result in the imposition of any Lien upon any
of the Products. Ecos does not need to give any notice to, make any filing with,
or obtain any authorization, consent, or approval of any Governmental Authority
in order for the parties to consummate the transactions contemplated by this
Agreement.


(d)            Ecos has and shall deliver to Buyer upon delivery, good and
marketable title to the Products, free and clear of any Lien immediately after
receipt in full of the Purchase Price.


(e)            The Products and the transactions contemplated by this Agreement
do not and will not infringe, misappropriate, dilute or otherwise violate, and
Ecos has not, with respect to the Products, infringed, misappropriated, diluted
or otherwise violated, any Intellectual Property Rights of other Persons, and
Ecos has not received any notice regarding the foregoing (including any demand
or request that Ecos license any Intellectual Property Rights from any Person
with respect to the Products), nor, to the knowledge of Ecos, are there any
facts that indicate a likelihood of the existence of such infringement,
misappropriation, dilution or violation.


(f)            No suit, action or other proceeding, or injunction or final
judgment, order or decree relating thereto, exists or, to the knowledge of Ecos,
is pending or threatened by or before any court or arbitrator or any
Governmental Authority (or any quasi-judicial or administrative agency thereof)
or regulatory body or authority in which it is sought to restrain or prohibit or
to obtain damages or other relief (including rescission) (a) relating to or
affecting the Products or


6


--------------------------------------------------------------------------------

(b) in connection with the transactions contemplated hereby, or which prohibits
the consummation of the transactions contemplated hereby.


(g)            Ecos has no any liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement. Ecos shall have full and sole responsibility for
payment of any such fees, commissions or other amounts owing to any such broker,
finder, or agent engaged or retained by Ecos and shall indemnify Buyer with
respect thereto.


4.2            Representations and Warranties of Buyer. Buyer represents and
warrants to Ecos, as of the date of this Agreement, as follows:


(a)            Buyer is a limited liability company validly existing and in good
standing under the laws of the State of Delaware.


(b)            Buyer has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder and thereunder. This
Agreement constitutes the valid and legally binding obligation of Buyer,
enforceable in accordance with its terms and conditions, except as may be
limited by applicable bankruptcy, insolvency, moratorium, fraudulent conveyance,
reorganization or similar laws in effect that affect the enforcement of
creditors' rights generally, by equitable limitations on the availability of
specific remedies and by principles of equity.


(c)            Neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, by Buyer (a) will violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any Governmental Authority, or
court to which Buyer is subject or any provision of its certificate of formation
or limited liability company agreement or (b) will (or would with the giving of
notice or lapse of time) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
Buyer is a party or by which it is bound or to which any of its assets is
subject, except, in each case, as would not have a material adverse effect on
Buyer's ability to fulfill its obligations under this Agreement.


(d)            Buyer has no any liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Ecos could become liable or obligated.


ARTICLE 5
COVENANTS


5.1            Confidential Information. In consideration of the mutual
covenants contained herein, each Party covenants and agrees, during the Term and
for a period of two years thereafter, to hold as secret and confidential (unless
disclosure is required pursuant to court order, subpoena in a governmental
proceeding, arbitration or pursuant to other process or requirement of law, in
which case, such Party will provide the other Party reasonable notice prior to
such disclosure) any and all knowledge, information, developments, methods,
processes, trade secrets, know-how and confidences of the other Party,
("Confidential Information"), to the extent such matters have not previously
been made public, are not hereafter made public, and do not otherwise become
available to the disclosing Party from a third party who is not bound by any
confidentiality agreement with the non-disclosing Party. The phrase "made
7


--------------------------------------------------------------------------------



public" as used in this Agreement shall apply to matters within the domain of
the general public or industry of the Parties, other than as a result of a
disclosure by any Party in violation of the terms of this Agreement or such
Party's failure to fulfill its obligations hereunder. Except as otherwise
provided in this Agreement, each Party agrees not to use the Confidential
Information for its own benefit or for the benefit of others or disclose any
Confidential Information without the prior written consent of the other Party.


5.2            Remedies for Certain Breaches. The Parties acknowledge and agree
that the covenants in this Article 5 were negotiated at arm's length, are
required for the fair and reasonable protection of the Parties, that the
restrictions contained herein are designed to protect the business of the
Parties, and to ensure that the Parties do not engage in unfair competition with
each other, and that the obligations of the Parties in this Agreement constitute
adequate consideration for their respective obligations under this Article 5.
The Parties acknowledge and agree that a breach of any of the covenants,
obligations or agreements set forth in this Article 5 will result in irreparable
and continuing damage to the Parties in their business and property for which
there will be no adequate remedy at law, and the Parties agree that in the event
of any such breach, each Party shall be entitled to the immediate termination of
this Agreement pursuant to Section 6.2(b), injunctive relief to restrain such
breach by the violating Party, and to such other and further relief (including
damages) as is proper under the circumstances.


5.3            Reformation of Agreement; Severability. The Parties intend this
Agreement to be enforced as written. However, in the event that any provision of
this Agreement is held by a court of competent jurisdiction to be invalid or
unenforceable to any extent, such court shall exercise its discretion in
reforming such provision to the end that each Party shall be subject to such
restrictions and obligations as the court deems reasonable under the
circumstances and enforceable by the other Party. In the event that a provision
or term of this Agreement is found to be void or unenforceable to any extent and
such court does not exercise its discretion to reform as set forth in the
preceding sentence, it is the agreed upon intent of the Parties that all
remaining provisions or terms of the Agreement shall remain in full force and
effect to the maximum extent permitted by law and the Agreement shall be
enforceable as if such void or unenforceable provision or term had never been a
part hereof.


ARTICLE 6
TERM AND TERMINATION


6.1            Term. This Agreement will continue in full force and effect from
and after the date hereof (the "Term") unless earlier terminated in accordance
with the provisions of Section 6.2 below.


6.2            Termination. This Agreement may be terminated (a) at any time
upon the mutual agreement of the Parties; (b) by either Party by written notice
to the other Party upon any material breach or material violation by the other
Party of this Agreement and the failure to cure such breach within thirty (30)
days after written notice of such violation is given to the violating Party; (c)
or by either Party immediately and at any time upon the other Party becoming
subject to voluntary or involuntary bankruptcy or receivership or similar
proceedings, or making an assignment for the benefit of its creditors.


6.3            Effect of Termination. Upon termination of this Agreement, all
obligations under this Agreement shall immediately terminate except as expressly
provided for in this Agreement and provided Article 7 shall survive termination
of the Agreement, and any claim that a Party may have for indemnification
pursuant to Article 7 (Indemnification) shall survive termination.
8


--------------------------------------------------------------------------------



ARTICLE 7
INDEMNIFICATION


7.1            Survival. All of the covenants, agreements, representations and
warranties of the parties contained in Section 4 and Section 5 shall survive the
execution of this Agreement.


7.2            Indemnification Provisions for Buyer's Benefit. Ecos shall
defend, indemnify and hold Buyer and its Affiliates and their respective
members, managers, shareholders, directors, officers, employees and agents and
successors and assigns (collectively the "Buyer Indemnified Parties") harmless
from and against the entirety of any Losses the Buyer Indemnified Parties may
suffer resulting from or arising out of: (a) any claim brought by any third
party for (i) personal or bodily injury to, sickness, disease or death of, any
Person or (ii) damage to or loss or destruction of any property, in either case
arising out of or resulting from the ownership, operation, use of the Products,
unless such Loss is a result of the negligence or willful misconduct of the
Buyer or any Customer or other end-user of the Product; or (b) Ecos' breach or
failure to satisfy any representation, warranty or covenant of Ecos set forth in
this Agreement.


7.3            Indemnification Provisions for Ecos' Benefit. Buyer shall defend,
indemnify and hold Ecos and its Affiliates and their respective members,
managers, shareholders, directors, officers, employees and agents and successors
and assigns of each (collectively the "Ecos Indemnified Parties") harmless from
and against the entirety of any Losses the Ecos Indemnified Parties may suffer
resulting from or arising out of Buyer's breach or failure to satisfy any
representation, warranty or covenant of Buyer set forth in this Agreement.


ARTICLE 8
RIGHT TO ACQUIRE TECHNOLOGY


8.1            Purchase Option. Buyer and LRS shall have a purchase option on
the Technology in connection with any sale or other disposition of all or any
substantial portion of the Technology, whether in connection with the
liquidation or dissolution of Ecos or in any other sale or disposition of assets
(collectively a "Subject Disposition"). Ecos shall not sell or dispose of all or
any substantial portion of the Technology in any Subject Disposition except as
permitted in Section 8.5.


8.2            Offer Notice. If Ecos desires to effect a Subject Disposition of
all or any portion of the Technology, Ecos shall deliver a written notice (an
"Offer Notice") to Buyer and LRS on or before the date thirty (30) days from the
date of the Subject Disposition. The Offer Notice shall disclose in reasonable
detail the Technology to be transferred and the terms and conditions of the
proposed disposition and shall include a copy of any written third-party offer
with respect thereto.


8.3            Exercise of Option.


(a)            Upon delivery by Ecos of the Offer Notice, Buyer shall have an
option to purchase all of the Technology specified in the Offer Notice. Buyer
may elect to exercise the right of first refusal option by delivering written
notice of such election to Ecos within 15 days following delivery of the Offer
Notice.


(b)            If Buyer fails to exercise the right of first refusal option
within the time period specified above, LRS shall have an option to purchase all
of the Technology specified in the Offer Notice. LRS may elect to exercise the
right of first refusal option by delivering written notice of such election to
Ecos within 30 days following delivery of the Offer Notice.


9


--------------------------------------------------------------------------------

8.4            Closing of Option.


(a)            In any exercise of the right of first refusal option under this
Article 8, the purchase price for the Technology and the payment terms therefore
will be those set forth in the Offer Notice.


(b)            The closing of the purchase will be consummated within sixty (60)
days from the date of delivery of the Offer Notice. The Technology shall be
purchased free and clear of any liens, claims or encumbrances of any kind or
nature. Buyer or LRS shall be entitled to set off against any purchase price
owed by it in connection with a purchase by it of the Technology any and all
obligations due and owing Buyer or LRS from Ecos. Buyer or LRS shall be entitled
to receive customary representations and warranties as to ownership, title,
authority to sell and the like, and to receive such other instruments and
documents as may be reasonably necessary to effect the purchase of the
Technology.


8.5            Permitted Disposition Absent Exercise. If Buyer and LRS do not
exercise their option to purchase the Technology specified in the Offer Notice
by the expiration of the option periods set forth herein, Ecos may, within one
hundred eighty (180) days following the expiration of such option periods, sell
the Technology specified in the Offer Notice at a price no less than the price
specified in the Offer Notice and otherwise on terms and conditions no more
favorable to the transferee than those offered in the Offer Notice. If not so
transferred within such one hundred eighty (180) day period, the Technology
shall be again subject to the provisions of this Article 8 with respect to any
subsequent transfer.


8.6            LRS as Beneficiary. LRS is an intended third party beneficiary of
this Article 8. This Article 8 cannot be amended or modified without the written
approval of LRS.


ARTICLE 9
MISCELLANEOUS


9.1            Further Actions. In case at any time after the date hereof any
further action is necessary to carry out the purposes of this Agreement, each of
the Parties will take such further action (including the execution and delivery
of such further instruments and documents) as any other Party reasonably may
request, which assistance shall be provided without charge except for
reimbursement of reasonable out-of-pocket expenses (unless the requesting party
is entitled to indemnification therefor under Article 7).


9.2            No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any other Person other than the parties and their
respective successors and permitted assigns.


9.3            Force Majeure. Each Party's performance obligations shall be
suspended, in whole or in part, in the event of and to the extent that Acts of
God, acts of terrorism or war (whether or not declared), riot, fire, explosion,
flood, sabotage, strike, compliance with governmental law or regulations, order
or actions, or national defense requirements, or other acts and causes beyond
the reasonable control of such party, make the performance obligation of such
party commercially impracticable.


9.4            Entire Agreement. This Agreement (including the documents
referred to herein) entered into among the Parties constitutes the entire
agreement between the Parties and supersedes any prior understandings,
agreements, or representations by or between the Parties, written or oral, to
the extent related to the subject matter hereof.


10


--------------------------------------------------------------------------------

9.5            Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder (by operation of law,
merger or otherwise) without the prior written approval of the other Party.


9.6            Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Signatures sent by
telecopy or PDF file shall constitute originals.


9.7            Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement. All references in this Agreement to Sections,
Schedules and Exhibits are to sections, schedules and exhibits to this
Agreement, unless otherwise indicated.


9.8            Notices. All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given (a) if personally
delivered, on the date of delivery, (b) if delivered by express courier service
of national standing for next day delivery (with charges prepaid), on the
Business Day following the date of delivery to such courier service, (c) if
deposited in the United States mail, first-class postage prepaid, on the date of
delivery, (d) if delivered by telecopy, provided the relevant transmission
report indicates a full and successful transmission, (x) on the date of such
transmission, if such transmission is completed at or prior to 5:00 p.m., local
time of the recipient party, on the date of such transmission, and (y) on the
next Business Day following the date of transmission, if such transmission is
completed after 5:00 p.m., local time of the recipient party, on the date of
such transmission, or (e) if delivered by e-mail, provided the relevant computer
record indicates a full and successful transmission or no failure message is
generated (x) on the date of such transmission, if such transmission is
completed at or prior to 5:00 p.m., local time of the recipient party, on the
date of such transmission, and (y) on the next Business Day following the date
of transmission, if such transmission is completed after 5:00 p.m., local time
of the recipient party, on the date of such transmission. Notices, demands and
communications to Buyer or Ecos shall, unless another address is specified in
writing pursuant to the provisions hereof, be sent to the address indicated
below:


If to Ecos:                                          Ecolocap Solutions, LLC
1250 South Grove Avenue
Suite 308
Barrington, IL 60010
Attn: James Kwak
Email: jkk@ecolocap.com


with a copy to
_________________________
_________________________
_________________________




If to Buyer:                                      Ecos Bio-Art, LLC
6132 Oakton Street
Morton Grove, IL 60053
Attn: Alan T. Handley
Email: AHandley@LRSrecycles.com


11


--------------------------------------------------------------------------------



9.9            Applicable Law. The laws of the State of Illinois (other than
those pertaining to conflicts of law) shall exclusively govern all aspects of
this Agreement, irrespective of the fact that one of the Parties now is or may
become a resident of a different state or country. The Parties agree that all
actions or proceedings in any way, manner or respect, arising out of or from or
related to this Agreement shall be litigated exclusively in federal or state
courts having situs in the county of Cook, in the state of Illinois. Each Party
hereby consents and submits to the jurisdiction of any local, state or federal
court located within said city and state and hereby waives any rights it may
have to transfer or change the venue of any such litigation.


9.10            Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAWS, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY
FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN
CONTRACT, TORT OR OTHERWISE), INQUIRY PROCEEDING OR INVESTIGATION ARISING OUT OF
OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.


9.11            Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by each
of the Parties. No waiver by any party of any provision of the Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence. Buyer's failure to insist on performance of
any of the terms or conditions herein or to exercise any right or privilege or
Buyer's waiver of any breach hereunder shall not thereafter operate as a waiver
of those terms, conditions, rights or privileges or as a waiver of any other
terms, conditions, or privileges, whether of the same or similar type.


9.12            Severability and Partial Enforcement. Any term or provision of
this Agreement that is invalid or unenforceable in any situation in any
jurisdiction shall not affect the validity or enforceability of the remaining
terms and provisions hereof or the validity or enforceability of the offending
term or provision in any other situation or in any other jurisdiction. If any
term or condition of this Agreement shall be invalid or unenforceable to any
extent or in any application, then such term or condition shall automatically,
and without any further action, be reformed so as to retain the fullest extent
of any restriction therein which is permitted by law and the remainder of this
Agreement, and such term or condition, except to such extent or in such
application, shall not be affected thereby, and each and every term and
condition of this Agreement shall be valid and enforced to the fullest extent
and in the broadest application permitted by law.


9.13            Expenses. Each of Buyer and Ecos will bear its own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby. All transfer, documentary,
sales, use, stamp, registration and other such Taxes, and all conveyance fees,
recording charges and other fees and charges (including any penalties and
interest) incurred in connection with the consummation of the transactions
contemplated by this Agreement shall be paid by Ecos when due, and Ecos will, at
its own expense, file all necessary Tax returns and other documentation with
respect to all such Taxes, fees and charges, and, if required by applicable law,
the


12


--------------------------------------------------------------------------------



Parties will, and will cause their Affiliates to, join in the execution of any
such Tax returns and other documentation.


9.14            Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word "including" shall mean including without limitation.


9.15            Incorporation of Exhibits and Schedules. The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.




(Signature Page Follows)
































13




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Supply Agreement to be executed
on the date first above written.





 
ECOLOCAP SOLUTIONS, INC.
             
By:
JAMES KWAK
 
Name:
James Kwak
 
Its:
President
         
ECOS BIO-ART, LLC
     
By:
ALAN HANDLEY
 
Name:
Alan Handley
 
Its:
Manager

























































14

--------------------------------------------------------------------------------

Schedule 1


System Specifications


See attached.
















 














7106503

--------------------------------------------------------------------------------

Description and Specifications


The Product/System redirects all organic MSW and yard waste from landfill and
composters with the byproduct of organic fertilizer, chicken, or fish feed.


The process takes 7 days. Total time is dependent on water content. Ideal water
content is 65%.


ECOS, Bio-Compost is the best technology for high-speed fermentation for organic
waste that includes: organic MSW; fruits; vegetables; yard waste; all types of
fats and meats; wood (must be in small chips).


The Bio-compost method can ferment organic wastes with moisture content up to
75% utilizing patented, aerobic fermentation technology and beneficial microbes.


The extremely fast fermentation bacillus process is further enhanced by the
temperature being electronically maintained at 60 o ~ 70 O C, and monitored,
with stirring action and continuous air injection. The Bio-Compost aerobic
high-speed fermenter is a vertical sealed structure with a very small footprint.
All processes are aerobic and no methane is produced. Thermal oxidation and
other processes eliminate odors. There is zero leachate.


Organic matter is inputted either through a batch or continuous process. The
inputs are stirred into the fermenter inoculated with our special aerobic
bacteria. Fresh sources of oxygen keep the fermentation environment oxygen rich.
The stirring, oxygen source and input (food scraps, yard waste, various
sludge's, manure sludge, slaughter by-products) is an oxidation process, the
heat evaporates most of the water which reduces the volume leaving the byproduct
which can be an organic fertilizer or organic chicken, pig, or fish food
depending on input.




















1


--------------------------------------------------------------------------------

This installation will include the following:


1)            1 – 3-ton input hopper


2)            3 - Archimedean screw conveyors


3)            1 – crusher


4)            1 – mixer1 – ECOS/Bio-ART system


5)            15-ton input/5-ton output.


[image2.jpg]










2


--------------------------------------------------------------------------------

Bio-Composter Specifications


[image00008.jpg]






Item / model (MM)
A
B
C
D
E
                                   
13 kG (14.3 Tons)
6,000
6,000
9,520
5,540
7,790
                       
Feet
19.7
19.7
30.4
18.2
25.6
                                                           
10 kG
6,000
6,000
4,770
4,790
7,040
                       
Feet
19.7
19.7
16
16
23











3


--------------------------------------------------------------------------------




Livestock
manure or
food waste
input/24 hr.)
Production/Module
 
       
Moisture content is 66%- 75%
Fermentation period 8
days
 
1 day input
14.3
Tons
10,000
KG
7,000 KG
   
1 day input
2.86
Tons
2,000 KG
1,000 KG
Output can be varied
from 40% to 2% input
weight by settings
 
 
If the moisture content is below 65% moisture
Fermentation period 7
days
 
1 day input
14.3
Tons
10,000KG
7,000KG
Output can be varied
from 40% to 2% input
weight by settings
 
1 day input
2.86
Tons
2,000 KG
1,000 KG
 







Electrical
Requirements of
Production
 
 
 
13kG
 
 
10kG
 
 
5kG
 
 
Comment
Total Volume:
 
90m
77m
66m
 

4

--------------------------------------------------------------------------------






Power
Requirements:
 
380V, 60Hz, 3PH
Computed
at $0.075
kWhr
 
Hydraulic Motors:
 
 
11 KW, 10HP
7.5 KW, 10HP
7.5 KW, 9HP
Continuous
Multistage Blower:
 
 
18.5 KW, 25HP
18.5 KW,
25HP
15 KW, 20HP
Continuous
Bucket Elevator:
 
 
2.2 KW, 3HP
2.2 KW, 3HP
1.5 KW, 2HP
On
Demand
Input Door:
 
 
0.75 KW, 1HP
0.75 KW, 1HP
0.75 KW, 1HP
On
Demand
Discharge Screw:
 
 
2.2 KW, 3HP
2.2 KW, 3HP
1.5 KW, 2HP
On
Demand











5


--------------------------------------------------------------------------------

Critical Components for operation as per Supply Agreement


1) Electrical Control Panel
2) Operation Control Panel
3) Input Hopper (M-01)
4) Input screw to crusher (M-02)
5) Crusher (M-03)
6) Mixer (M-04)
7) Input screw and elevator to input port of vessel (M-05) (M-06)
8) Rotating Paddles
9) 3 temperature measuring probes
10) Operation Software
11) Vessel
12) Hydraulic Motor
13) Blower
14) Input Door
15) Discharge Screw (M-07)
16) Discharge conveyor


[image2.jpg]
17)


6


--------------------------------------------------------------------------------


Critical Components for operation as per Supply Agreement (Continued)


[image00009.jpg]


















7


--------------------------------------------------------------------------------

Schedule 2


Technology


See attached.













 




























7106503



--------------------------------------------------------------------------------

[image00010.jpg]
Locations in Korea


Over 400 units operating with 50 in construction.


A third factory is being built to keep up with orders total Korean projected
market 10,000 units.






Technology


1.    Technological Data


1)
Principle of Technology

This technology is adaptable to any type of organic input. ECOS / Bio-Art is
patented air stirring high-speed fermentation technology, utilizing specifically
cultured bacillus, and incorporated into a specifically designed vessel. The
process takes 7 days and lowers water content to average of 25% on an output
that can be used as manure, animal feed, animal bedding of biomass through
high-speed aerobic fermentation. This computer controlled process is monitors
the temperature, moisture and heat to any type of organic input with a H2O
content of 65% or less.










1


--------------------------------------------------------------------------------

2) Process


[image00011.jpg]




















2


--------------------------------------------------------------------------------

3) Design Condition


(1) Condition of input compost – Maintain 65% moisture
 
- Input compost: Mix with sawdust (25%) or dry output - Water content of input
compost: 65% or less
 
- Daily input capacity
 
Chicken manure: 12 ton/day
 
Pig manure: 10 ton/day
 
Food: 12 ton/day
 
Organic slime: 10 ton/day ton/day - Daily operating time: 24 Hr/day


(2) Fermentation Equipment Selection
 
No. of Installation: 1 - 10 MT
 
Processing Capacity
 
·
Chicken manure: 500 kg/Hr

·
Pig manure: 417 kg/Hr

·
Food: 500: kg/Hr

·
Organic slime/Petrol Sludge: 417 kg/Hr



- Water content after fermentation


·
Chicken manure: 25% or less

·
Pig manure: 25% or less

·
Food: 25% or less

·
Organic slime: 25% or less





4) Design Capacity Calculation
 
(1) Selected high-speed fermentation equipment
 
- Model: GOLD-90
 
- Motor Power: 40kW
 
- Processing Capacity: 10,000-42000kg/day
 
- Size: 4,500mmW x 4,500mmL x 10,800mmH


3


--------------------------------------------------------------------------------



Fermentation equipment processing quantity and consumed power


[image00012.jpg]










(2) Chicken manure quantity and overhaul calculation


a. Ventilation fermentation container capacity calculation
 
 - Water content of input raw material (%): Livestock manure +
(sawdust or dry chicken manure) =65%
 
 - Total volume of fermentation container input raw material (m3/day)
 
= Total weight of input raw material -- Weight
before fermentation = 12 - 0.65
 
= 18.5 m3/day


b. Calculation of input raw material content
 
 - Weight of input raw material dry solids (ton/day)
 
= (12 x (100 – 65))/100
 
= 4.2 ton/day
 
 - Water content of input raw materials (ton/day)
 
= Total weight of input raw materials - Weight of input raw
 
material dry solids
4

--------------------------------------------------------------------------------

= 12 - 4.2
= 7.8 ton/day


c. Calculation of water content after fermentation
 
 - Weight of fermentation raw material dry solids (ton/day)
 
= Weight of input raw material dry solids/100 - water content after
fermentation) x water content                            after fermentation
= 4.2/(100-25) x 25
= 1.4 ton/day


d. Water removal after fermentation (ton/day)
 
= Water content of input raw material - Water content
after fermentation = 7.8 - 1.4
= 6.4 ton/day


(4) Pig manure capacity calculation and overhaul calculation


a. Ventilation fermentation container capacity calculation
 
- Water content of input raw material (%): Livestock manure + (sawdust or dry
chicken
manure) = 65%
 
- Total volume of input raw material to fermentation container (m3/day)
 
= Total quantity of input raw material ± Volume before fermentation
= 10 + 0.65
= 15.4 m7day


b. Calculation of input raw material content
 
Weight of input raw material dry solids (ton/day)
= (10 x (100 – 65))/100
= 3.5 ton/day





--------------------------------------------------------------------------------


Water content of input raw material (ton/day)
 
= Total weight of input raw material - Weight of input raw material dry solids
 
= 10 - 3.5
 
= 6.5 ton/day


c. Calculation of water content after fermentation
 
 - Weight of fermentation raw material dry solids (ton/day)
 
= Weight of input raw material dry solids +(100 – water content
after fermentation) x water content after fermentation
 
= 3.5 + (100 - 25) x 25
 
= 1.17 ton/day


d. Water removal after fermentation (ton/day)
 
= Water content of input raw material - Water content after fermentation
 
= 6.5 - 1.17
 
= 5.33 ton/day











6

--------------------------------------------------------------------------------

[image00055.jpg]
 
 

--------------------------------------------------------------------------------

[image00056.jpg]
 
 

--------------------------------------------------------------------------------

[image00057.jpg]
 
 
 

--------------------------------------------------------------------------------

[image00058.jpg]
 
 

--------------------------------------------------------------------------------

 
[image00059.jpg]
 

--------------------------------------------------------------------------------

[image00060.jpg]
 
 

--------------------------------------------------------------------------------

[image00061.jpg]
 
 

--------------------------------------------------------------------------------

[image00062.jpg]
 
 

--------------------------------------------------------------------------------

Control Functions


1) Touch Screen Functions
2) Measure and control input by weight
3) Measure and control output by weight
4) Measure temperature in at least three levels
5) Measures moisture content
6) Measures total capacity at any time
7) System Functionality and operation monitoring
8) Full Remote capabilities
9) Malfunction Warning



















 
 
15

--------------------------------------------------------------------------------

 
10 – 15 ton/24-hour Auto Loading


[image47.jpg]


[image48.jpg]
16


--------------------------------------------------------------------------------




10 – 15 ton/24-hour Batch Loading


[image00013.jpg]


17


--------------------------------------------------------------------------------




10 – 15 ton/24-hour Batch Loading




[image00014.jpg]


















18

--------------------------------------------------------------------------------

[image00015.jpg]
 
 

--------------------------------------------------------------------------------

[image00016.jpg]
 

--------------------------------------------------------------------------------

 
[image00017.jpg]
 
 

--------------------------------------------------------------------------------

 
[image00018.jpg]
 
 
 
 
 
 
 
 
 
 
 
 
 